Citation Nr: 9900008	
Decision Date: 01/04/99    Archive Date: 01/12/99

DOCKET NO.  97-09 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for service-
connected coronary artery disease with hypertension, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

REMAND

The veteran had active military service from July 1975 to 
August 1983, with additional prior service.  This matter 
comes before the Board of Veterans Appeals (Board) on appeal 
from a September 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied a disability rating in excess of 30 
percent for the veterans service-connected coronary artery 
disease with hypertension.  Additional evidentiary 
development is warranted on this claim prior to appellate 
review.

First, the RO must obtain all of the veterans VA medical 
records.  Upon VA examination in August 1997, it was noted 
that the results of an echocardiogram would be forwarded to 
the RO upon completion.  The RO subsequently requested the 
veterans VA treatment records, to include the echocardiogram 
report.  However, the echocardiogram report was not obtained.  
VA records are considered part of the record on appeal since 
they are within VAs constructive possession, and these 
records must be considered in deciding the veterans claim.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO 
must obtain the report of the echocardiogram conducted in 
August 1997, and, while this case is in remand status, also 
obtain all of the veterans VA medical records for treatment 
from August 1997 to the present.  

Second, the veterans service-connected coronary artery 
disease with hypertension is currently rated as a single 
disability under Diagnostic Code 7005.  The veteran has 
requested a separate evaluation for his hypertension.  This 
was denied by the RO in the November 1996 statement of the 
case.  The United States Court of Veterans Appeals has held 
that, where separate and distinct manifestations have arisen 
from the same injury, separate disability ratings may be 
assigned where none of the symptomatology of the conditions 
overlaps.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  

It is necessary to obtain a medical opinion, since it is not 
clear from the medical evidence whether the veteran has 
separate and distinct manifestations from coronary artery 
disease and hypertension.  At no time has a medical 
professional examined all of the evidence of record and 
discussed the veterans cardiovascular disorder(s) and the 
associated symptomatology.  The Board does not currently have 
sufficient information upon which to rate the veterans 
service-connected condition, including the determination as 
to whether he is entitled to separate disability ratings for 
coronary artery disease and hypertension.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991); Santiago v. Brown, 5 
Vet. App. 288, 292 (1993).

Accordingly, while the Board regrets the delay, this case is 
REMANDED to the RO for the following:

1.  Request the veterans medical records 
from the VA Medical Centers in Lake City 
and Tallahassee, Florida, for treatment 
since August 1997, to include all records 
maintained electronically, e.g., by 
computer, and on microfiche or paper, and 
to include the report of the 
echocardiogram conducted in August 1997 
at Lake City.  Associate all requests and 
records received with the claims file.

2.  After obtaining as many of the above-
referenced VA records as possible, return 
the veterans claims folder to the same 
examiner who conducted the cardiovascular 
examination in August 1997 at the VA 
Medical Center in Lake City in order to 
obtain a medical opinion.  If the same 
examiner is unavailable, request that a 
qualified specialist review the claims 
folders.  

The examiners attention is directed to 
(a) the veterans service medical records 
(showing diagnosis of labile hypertension 
and coronary artery catheterization 
conducted in 1983, wherein it was 
determined that the veterans complaints 
of chest pain were not cardiac in 
origin); (b) the reports of prior VA 
examinations, especially the reports from 
October 1983 (showing diagnoses of 
coronary artery disease with angina 
pectoris, classification 1:2B, and labile 
hypertension, asymptomatic) and August 
1996 and 1997 (showing diagnoses of 
ischemic heart disease with no cardiac 
enlargement, stable anginal symptoms, no 
cardiac insufficiency, and slightly 
compromised cardiac status); and (c) VA 
treatment records.  The examiner is asked 
to indicate in the report that he or she 
has reviewed the claims file.

The examiner is asked to render the 
following medical opinion:  is the 
veterans current essential hypertension 
a component or manifestation of the 
coronary artery disease process, or does 
he have separate and distinct 
manifestations attributable to the 
hypertension?  In rendering this opinion, 
it would assist the Board if the examiner 
discussed the veterans symptoms and the 
objective medical findings from service 
to the present.  The medical rationale 
for all opinions expressed must be 
provided.

3.  Following completion of the above, 
review the claims folder and ensure that 
the examination report includes fully 
detailed descriptions of all opinions 
requested.  If it does not, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (1998).

4.  Readjudicate the veterans increased 
rating claim, with consideration of any 
additional information developed upon 
remand.  Consider whether it is 
appropriate to assign separate disability 
ratings for the veterans service-
connected coronary artery disease with 
hypertension, with application of all 
appropriate laws and regulations.  If any 
benefit sought on appeal remains denied, 
provide the veteran and his 
representative a supplemental statement 
of the case, and allow an appropriate 
period of time for response.

Thereafter, this case should be returned to the Board for 
further appellate review, if appropriate.  The veteran need 
take no further action until he is further informed; however, 
he is free to furnish additional evidence and argument to the 
RO while the case is in remand status.  Booth v. Brown, 8 
Vet. App. 109, 112 (1995).  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this remand.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (Historical and Statutory Notes) (West Supp. 1998).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
